In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00317-CV
     ___________________________

  IN THE INTEREST OF A.W., A CHILD



 On Appeal from County Court at Law No. 1
           Parker County, Texas
      Trial Court No. CIV-19-0018


   Before Kerr, Birdwell, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      The trial court terminated pro se1 appellant J.W.’s parental rights to A.W. after

a jury trial during which, in a unanimous verdict, the jury found by clear and

convincing evidence that termination of J.W.’s parental rights would be in A.W.’s best

interest, see Tex. Fam. Code Ann. §§ 161.001(b)(2), .003(a)(5), and that he had

voluntarily left A.W. alone or in the possession of another who was not a parent and

expressed an intent not to return, see id. § 161.001(b)(1)(A); that he had endangered

A.W. by knowingly placing or allowing her to remain in an endangering environment,

see id. § 161.001(b)(1)(D); that he had endangered A.W. by engaging in conduct or

knowingly placing her with persons who engaged in conduct that endangered her, see

id. § 161.001(b)(1)(E); that he had constructively abandoned A.W., see id.

§ 161.001(b)(1)(N); that he had failed to comply with a court order that specifically

established the actions necessary for him to obtain A.W.’s return while she was in the

temporary managing conservatorship of the Department of Family and Protective

Services (DFPS) for not less than nine months as a result of her removal from him for

abuse or neglect, see id. § 161.001(b)(1)(O); that he had used a controlled substance in

a manner that endangered A.W.’s health and safety and failed to complete a court-

      1
        Pro se litigants are held to the same standards as licensed attorneys and must
comply with all applicable rules. Barcroft v. Walton, No. 02-16-00110-CV,
2017 WL 3910911, at *5 (Tex. App.—Fort Worth Sept. 7, 2017, no pet.) (mem. op.).
This principle is to ensure fairness in our treatment of all litigants through use of a
single set of rules. Id. The parties and this court are bound by the statutes, cases, and
rules of procedure that apply to the case. Id.


                                           2
ordered substance-abuse treatment program, see id. § 161.001(b)(1)(P); and that he had

a mental or emotional illness or a mental deficiency that rendered him unable to

provide for A.W.’s physical, emotional, and mental needs and would continue to

render him unable to provide for A.W.’s needs until her eighteenth birthday despite

six months’ reasonable efforts to return the child to him, see id. § 161.003(a)(1)–(4). In

the order terminating J.W.’s parental rights to A.W., the trial court ordered DFPS to

be the child’s sole managing conservator.

       During the pendency of this appeal, we notified J.W. several times—on

December 7, 2021; December 28, 2021; January 21, 2022; February 2, 2022; and

February 16, 2022—that payment arrangements had not been made for the reporter’s

record and that his failure to make such arrangements would result in this court’s

considering and deciding only those issues or points that do not require a reporter’s

record for a decision. See Tex. R. App. P. 34.6(b)(1), 35.3(b)(2)–(3), 37.3(c).

Notwithstanding our warnings and his ample opportunities to make such

arrangements, J.W. did not do so, and on March 10, 2022, we informed J.W. that we

would consider and decide only the issues or points that did not require a reporter’s

record. 2

       When J.W. failed to file his appellant’s brief, we cautioned him that we would

dismiss the appeal for want of prosecution unless—within ten days—he reasonably

       J.W. did not appeal the trial court’s determination that he was not indigent
       2

after we abated the appeal for an indigence hearing in December 2021.


                                            3
explained his failure to timely file a brief. See Tex. R. App. P. 38.8(a), 42.3(b), (c).

Because J.W. has failed to file an appellant’s brief in this case,3 we dismiss the appeal

for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), (c), 43.2(f).




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice

Delivered: May 12, 2022




       3
        Because J.W. is pro se, before dismissing this appeal, we waited an additional
10 days after he failed to file his appellant’s brief and an additional 10 days after his
deadline to file a motion for extension of time and the appellant’s brief, to account for
filing by mail. See Tex. R. App. P. 9.2(b)(1).


                                             4